DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US 2017/0054010) in view of Kenji (JP 2014/063-961).

    PNG
    media_image1.png
    423
    558
    media_image1.png
    Greyscale

(Claim 1) Matsuura teaches a semiconductor device comprising:
a semiconductor substrate (SS) of a first conductivity type (N, paragraph 73), having a first principal surface (top), and a second principal surface (bottom) on an opposite side from the first principal surface;
a first trench (T1) provided in the first principal surface;
a second trench (T4) provided in the first principal surface;
a first semiconductor layer (PF) of a second conductivity type (P, paragraph 69), provided in the first principal surface between the first trench (T1) and the second trench (T4);
a second semiconductor layer (NE) of the first conductivity type (N, paragraph 66), provided in the first principal surface at a position sandwiching the first trench (T1) between the second semiconductor layer (NE) and the first semiconductor layer (PF), and contacting the first trench (T1);
a third semiconductor layer (PB) of the second conductivity type (P, paragraph 66) provided under the second semiconductor layer (NE), and contacting the second semiconductor layer (NE) and the first trench (T1);
a fourth semiconductor layer (NHB) of the first conductivity type (N), provided under the third semiconductor layer (PB), and contacting the third semiconductor layer (PB);
a fifth semiconductor layer (PB) of the second conductivity type (P), provided in the first principal surface at a position sandwiching the second trench (T4) between the fifth semiconductor layer (PB) and the first semiconductor layer (PF);
a first insulating film (GI) provided on an inner wall of the first trench (T1);
a first gate trench electrode (TG1) provided inside the first trench via the first insulating film, and opposing the third semiconductor layer (PB);
a second insulating film (GI) provided on an inner wall of the second trench (T4);
a first emitter trench electrode (TG4) provided inside the second trench via the second insulating film;
a gate electrode (fig. 1 #GE) connected to the first gate trench electrode (paragraph 61);
an emitter electrode (EE, paragraph 62) connected to the first emitter trench electrode (TG4), the second semiconductor layer (NE), the third semiconductor layer (PB of TG1 at CT), and the fifth semiconductor layer (PB of TG4 at CT); and
a collector electrode (CE) provided in the second principal surface, wherein the first semiconductor layer (PF) is in an electrically floating state (paragraph 69).
Matsuura lacks the fourth semiconductor layer separated from the first trench.

    PNG
    media_image2.png
    342
    341
    media_image2.png
    Greyscale

However, Kenji teaches the fourth semiconductor layer (fig. 7 #21, Second Embodiment paragraph 3) separated from the first trench (13) for the benefit of  suppressing the concentration of the electric field at the bottom of the trench 13 and improve the collector breakdown voltage.
“According to this, since the CS layer 21 is not in contact with the trench 13, it is possible to suppress the concentration of the electric field at the bottom of the trench 13 and improve the collector breakdown voltage.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of suppressing the concentration of the electric field at the bottom of the trench 13 and improve the collector breakdown voltage.
(Claim 4) Matsuura teaches wherein a depth of the first semiconductor layer (PF) is greater than or equal to a depth of the first trench (T1).
(Claim 5) Matsuura teaches wherein a depth of the fifth semiconductor layer (PB of T4) is equal to a depth of the third semiconductor layer (PB of T1).
(Claim 12) Matsuura teaches a method for manufacturing a semiconductor device, comprising:
forming a first trench (T1) and a second trench (T4) in a first principal surface (top) of a semiconductor substrate (SS) of a first conductivity type (N) having the first principal surface and a second principal surface (bottom) on an opposite side from the first principal surface;
forming a first semiconductor layer (PF) of a second conductivity type (P) in the first principal surface between the first trench (T1) and the second trench (T4);
forming a second semiconductor layer (NE) of the first conductivity type (N) in the first principal surface, contacting the first trench (T1), at a position sandwiching the first trench (T1) between the second semiconductor layer (NE) and the first semiconductor layer (PF);
forming a third semiconductor layer (PB) of the second conductivity type (P) under the second semiconductor layer (NE), contacting the second semiconductor layer and the first trench (T1);
forming a fourth semiconductor layer (NHB) of the first conductivity type (N) under the third semiconductor layer (PB), contacting the third semiconductor layer;
forming a fifth semiconductor layer (PB) of the second conductivity type (P) in the first principal surface at a position sandwiching the second trench (T4) between the fifth semiconductor layer (PB) and the first semiconductor layer (PF);
forming a first insulating film (GI) on an inner wall of the first trench (T1);
forming a first gate trench electrode (GT1) inside the first trench via the first insulating film, and opposing the third semiconductor layer;
forming a second insulating film (GI) on an inner wall of the second trench (T4);
forming a first emitter trench electrode (GT4) inside the second trench via the second insulating film;
forming a gate electrode (fig. 1 #GE, paragraph 61) connected to the first gate trench electrode (GT1);
forming an emitter electrode (EE) connected to the first emitter trench electrode (paragraph 62), the second semiconductor layer (NE), the third semiconductor layer (PB of GT1 at CT), and the fifth semiconductor layer (PB of GT4 at CT); and
forming a collector electrode (CE) in the second principal surface, wherein the first semiconductor layer is in an electrically floating state (paragraph 69).
(Claim 13) Matsuura teaches the method, further comprising:
forming an insulating film (IL) on the second semiconductor layer and the fifth semiconductor layer, before forming the emitter electrode (EE);
forming a first opening (opening at CT of TG1), reaching the third semiconductor layer (PB), in the insulating film (IL) and the second semiconductor layer (NE); and
forming a second opening (opening at CT of TG4), reaching the fifth semiconductor layer (PB), in the insulating film (IL),
wherein the emitter electrode (EE) is connected to the second semiconductor layer and the third semiconductor layer through the first opening, and is connected to the fifth semiconductor layer through the second opening.
Allowable Subject Matter
Claims 2, 3, 6 – 11 and 14 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
August 27, 2022